As filed with the Securities and Exchange Commission on July 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Equity Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: August 31, 2013 Date of reporting period: May 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MAY 31, 2013 Schedule of InvestmentsEmerging Markets Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.8%) Brazil (8.7%) Banco Daycoval SA Banco do Estado do Rio Grande do Sul SA Class B, Preference Shares BM&FBOVESPA SA BR Malls Participacoes SA Brasil Insurance Participacoes E Administracao SA Cia Hering Companhia de Bebidas das Americas ADR, Preference Shares Qualicorp SA * TOTVS SA Vale SA ADR, Preference Shares Chile (0.7%) Sociedad Quimica y Minera de Chile SA ADR China (21.6%) AAC Technologies Holdings, Inc. Agricultural Bank of China Ltd., H Shares Baidu, Inc. ADR * China Everbright International Ltd. China Liansu Group Holdings Ltd. China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Mobile Ltd. China State Construction International Holdings Ltd. China Vanke Co. Ltd., B Shares Dah Chong Hong Holdings Ltd. First Tractor Co. Ltd., H Shares * Haier Electronics Group Co. Ltd. * Industrial & Commercial Bank of China Ltd.,H Shares New Oriental Education & Technology Group, Inc. ADR Prince Frog International Holdings Ltd. SINA Corp. * Tencent Holdings Ltd. Zhuzhou CSR Times Electric Co. Ltd., H Shares Colombia (1.9%) Ecopetrol SA ADR Pacific Rubiales Energy Corp. Cyprus (0.5%) QIWI PLC ADR * Czech Republic (0.9%) Komercni Banka A/S India (9.0%) Asian Paints Ltd. Ballarpur Industries Ltd. Ñ Bharti Infratel Ltd. * Cairn India Ltd. Cummins India Ltd. Dabur India Ltd. DLF Ltd. Godrej Consumer Products Ltd. Larsen & Toubro Ltd. Mahindra & Mahindra Ltd. Muthoot Finance Ltd. Petronet LNG Ltd. Yes Bank Ltd. Indonesia (3.6%) PT AKR Corporindo Tbk PT Bank Mandiri (Persero) Tbk PT Semen Indonesia (Persero) Tbk PT Tower Bersama Infrastructure Tbk * Israel (0.9%) Israel Chemicals Ltd. Korea (9.0%) Coway Co. Ltd. Hankook Tire Co. Ltd. Lock & Lock Co. Ltd. Samsung Electronics Co. Ltd. SFA Engineering Corp. Sung Kwang Bend Co. Ltd. Malaysia (2.8%) Axiata Group Berhad Top Glove Corp. Berhad Mexico (4.3%) Alamos Gold, Inc. Arca Continental SAB de CV 62 Fibra Uno Administracion SA de CV Genomma Lab Internacional SAB de CV Class B * Grupo Financiero Banorte SAB de CV Kimberly-Clark de Mexico SAB de CV Class A Nigeria (0.9%) Afren PLC * Peru (1.0%) Credicorp Ltd. Philippines (1.4%) International Container Terminal Services, Inc. Qatar (1.0%) Industries Qatar QSC Russia (7.2%) Eurasia Drilling Co. Ltd. GDR Magnit OJSC Magnit OJSC GDR NovaTek OAO GDR Rosneft GDR Sberbank of Russia Yandex NV Class A * Singapore (1.0%) Asian Pay Television Trust * South Africa (3.9%) Bidvest Group Ltd. Life Healthcare Group Holdings Ltd. MTN Group Ltd. Shoprite Holdings Ltd. Taiwan, Province of China (3.7%) China Steel Chemical Corp. Simplo Technology Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. Thailand (2.6%) Kasikornbank PCL NVDR PTT PCL Turkey (2.8%) Anadolu Efes Biracilik ve Malt Sanayii A/S Koza Altin Isletmeleri A/S Turkiye Garanti Bankasi A/S United Arab Emirates (1.0%) Dragon Oil PLC United Kingdom (4.4%) BG Group PLC Hikma Pharmaceuticals PLC Kenmare Resources PLC * Petrofac Ltd. SABMiller PLC Tullow Oil PLC Total Common Stocks (Cost $367,486) Short-Term Investments (4.4%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $18,046) Total Investments## (99.2%) (Cost $385,532) Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY EMERGING MARKETS EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Commercial Banks $ 13.7% Oil, Gas & Consumable Fuels 8.3% Semiconductors & Semiconductor Equipment 6.1% Wireless Telecommunication Services 4.6% Internet Software & Services 4.5% Beverages 3.5% Real Estate Management & Development 3.5% Household Durables 3.4% Metals & Mining 3.4% Chemicals 3.1% Food & Staples Retailing 2.8% Personal Products 2.7% Pharmaceuticals 2.2% Construction & Engineering 2.0% Energy Equipment & Services 2.0% Industrial Conglomerates 2.0% Health Care Providers & Services 1.7% Building Products 1.7% Commercial Services & Supplies 1.6% Machinery 1.5% Health Care Equipment & Supplies 1.5% Household Products 1.5% Transportation Infrastructure 1.4% Communications Equipment 1.4% Construction Materials 1.3% Food Products 1.2% Media 1.0% Insurance 1.0% Diversified Financial Services 1.0% Software 0.9% Computers & Peripherals 0.9% Diversified Consumer Services 0.9% Electrical Equipment 0.8% Electronic Equipment, Instruments & Components 0.8% Containers & Packaging 0.8% Auto Components 0.8% Automobiles 0.8% Trading Companies & Distributors 0.6% Real Estate Investment Trusts 0.6% IT Services 0.5% Consumer Finance 0.3% Specialty Retail 0.3% Distributors 0.1% Paper & Forest Products 0.1% Short-Term Investments and Other Assets-Net 5.2% $ 100.0% MAY 31, 2013 Schedule of InvestmentsEquity Income Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (89.5%) Aerospace & Defense (2.9%) General Dynamics Corp. Honeywell International,Inc. ‡‡ 90,584 Capital Markets (1.6%) BlackRock, Inc. ‡‡ Chemicals (3.2%) Israel Chemicals Ltd. Potash Corp. of Saskatchewan, Inc. 101,957 Commercial Banks (1.7%) Wells Fargo & Co. Communications Equipment (2.2%) Cisco Systems, Inc. ‡‡ Diversified Financial Services (1.0%) CME Group, Inc. Diversified Telecommunication Services (2.8%) Singapore Telecommunications Ltd. Telekomunikasi Indonesia Persero Tbk PT 89,054 Electric Utilities (5.6%) Enersis SA ADR Great Plains Energy, Inc. NextEra Energy, Inc. Pinnacle West Capital Corp. Xcel Energy, Inc. 177,981 Food & Staples Retailing (1.8%) Wesfarmers Ltd. Woolworths Ltd. 56,949 Food Products (1.9%) Unilever NV Gas Utilities (1.4%) Infraestructura Energetica Nova SAB de CV * New Jersey Resources Corp. 43,613 Hotels, Restaurants & Leisure (1.0%) Flight Centre Ltd. Household Durables (1.7%) Garmin Ltd. Industrial Conglomerates (3.0%) General Electric Co. Koninklijke Philips NV 96,439 Media (0.1%) Meredith Corp. Metals & Mining (1.7%) Franco-Nevada Corp. Newcrest Mining Ltd. Newmont Mining Corp. 54,732 Multi-Utilities (10.1%) Alliant Energy Corp. CenterPoint Energy, Inc. Dominion Resources, Inc. National Grid PLC National Grid PLC ADR NiSource, Inc. ‡‡ Sempra Energy ‡‡ Wisconsin Energy Corp. 322,000 Oil, Gas & Consumable Fuels (8.4%) ARC Resources Ltd. Canadian Oil Sands Ltd. Chevron Corp. Enbridge Inc. ‡‡ Kinder Morgan, Inc. Spectra Energy Corp. Statoil ASA Statoil ASA ADR 267,554 Pharmaceuticals (7.1%) Bristol-Myers Squibb Co. ‡‡ Johnson & Johnson ‡‡ Novartis AG ADR ‡‡ Roche Holding AG ADR Sanofi ADR ‡‡ 224,998 Real Estate Investment Trusts (18.9%) American Campus Communities, Inc. Ascendas Real Estate Investment Trust Ascendas Real Estate Investment Trust ñ Digital Realty Trust, Inc. Equity Residential Fibra Uno Administracion SA de CV Goodman Group HCP, Inc. ‡‡ Japan Logistics Fund, Inc. Mapletree Logistics Trust Parkway Life Real Estate Investment Trust Plum Creek Timber Co., Inc. ‡‡ Prologis, Inc. ‡‡ Public Storage ‡‡ Rayonier, Inc. ‡‡ Suntec Real Estate Investment Trust TF Administradora Industrial S de RL de CV * Ventas, Inc. ‡‡ Vornado Realty Trust ‡‡ Weyerhaeuser Co. ‡‡ Yuexiu Real Estate Investment Trust 599,916 Road & Rail (2.0%) Norfolk Southern Corp. ‡‡ Software (2.3%) Microsoft Corp. Thrifts & Mortgage Finance (1.5%) New York Community Bancorp, Inc. Tobacco (0.9%) Philip Morris International, Inc. ‡‡ Transportation Infrastructure (0.9%) SATS Ltd. Wireless Telecommunication Services (3.8%) China Mobile Ltd. ADR Philippine Long Distance Telephone Co. ADR Taiwan Mobile Co. Ltd. * 118,913 Total Common Stocks (Cost $2,568,941) Convertible Preferred Stocks (0.4%) Bunge Ltd., 4.88% (Cost $11,614) Principal Amount Convertible Bonds (5.4%) Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 James River Coal Co., Guaranteed Notes, 10.00%, due 6/1/18 ñ L-3 Communications Holdings, Inc., Guaranteed Notes, 3.00%, due 8/1/35 NuVasive, Inc., Senior Unsecured Notes, 2.75%, due 7/1/17 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 ‡ Siemens Financieringsmaatschappij NV, Guaranteed Notes, 1.65%, due 8/16/19 Southern Pacific Resource Corp., Subordinated Debentures, 6.00%, due 6/30/16 TIBCO Software, Inc., Senior Unsecured Notes, 2.25 %, due 5/1/32 Trinity Industries, Inc., Subordinated Notes, 3.88%, due 6/1/36 WebMD Health Corp., Senior Unsecured Notes, 2.25%, due 3/31/16 WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 1/31/18 Total Convertible Bonds (Cost $184,650) Number of Shares Exchange Traded Funds (0.0%) Market Vectors Gold Miners ETF (Cost $92) 74 Short-Term Investments (2.7%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $87,106) Total Investments## (98.0%) (Cost $2,852,403) Cash, receivables and other assets, less liabilities‡‡ (2.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsFocus Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.2%) Aerospace & Defense (2.9%) Boeing Co. Biotechnology (1.3%) ARIAD Pharmaceuticals, Inc. * Chemicals (1.6%) WR Grace & Co. * Commercial Banks (3.3%) Wells Fargo & Co. Communications Equipment (1.8%) Motorola Solutions, Inc. Computers & Peripherals (5.5%) Apple, Inc. SanDisk Corp. * Containers & Packaging (1.2%) Crown Holdings, Inc. * Diversified Financial Services (6.1%) IntercontinentalExchange, Inc. * JPMorgan Chase & Co. Electrical Equipment (4.3%) Eaton Corp. PLC Energy Equipment & Services (1.8%) Schlumberger Ltd. Food & Staples Retailing (3.1%) Walgreen Co. Food Products (2.2%) WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (4.6%) C.R. Bard, Inc. Health Care Providers & Services (3.4%) Cardinal Health, Inc. Household Products (2.9%) Procter & Gamble Co. Insurance (6.8%) Allstate Corp. American International Group, Inc. * Aon PLC Internet Software & Services (3.9%) Google, Inc. Class A * Leisure Equipment & Products (2.7%) Mattel, Inc. Machinery (2.4%) Pall Corp. Media (5.6%) Comcast Corp. Class A Special Viacom, Inc. Class B Metals & Mining (0.4%) Barrick Gold Corp. Multi-Utilities (3.5%) NiSource, Inc. Oil, Gas & Consumable Fuels (9.0%) Cabot Oil & Gas Corp. Cenovus Energy, Inc. EOG Resources, Inc. Personal Products (1.7%) Estee Lauder Co., Inc. Class A Semiconductors & Semiconductor Equipment (2.2%) Altera Corp. Software (4.0%) Activision Blizzard, Inc. Oracle Corp. Specialty Retail (5.9%) Lowe's Cos., Inc. Urban Outfitters, Inc. * Tobacco (3.1%) Philip Morris International, Inc. Total Common Stocks (Cost $527,692) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $17,477) Total Investments## (99.8%) (Cost $545,169) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsGenesis Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.3%) Air Freight & Logistics (0.5%) Forward Air Corp. ^ Auto Components (0.4%) Gentex Corp. Beverages (0.9%) Boston Beer Co., Inc.Class A *^ Building Products (0.5%) AAON, Inc. AO Smith Corp. Capital Markets (0.1%) Eaton Vance Corp. Waddell & Reed Financial, Inc. Class A Chemicals (4.9%) Balchem Corp. ^ Hawkins, Inc. Innophos Holdings, Inc. ^ Intrepid Potash, Inc. LSB Industries, Inc. * NewMarket Corp. RPM International, Inc. Sensient Technologies Corp. ^ Stepan Co. Commercial Banks (5.6%) Bank of Hawaii Corp. ^ Bank of the Ozarks, Inc. BankUnited, Inc. BOK Financial Corp. Community Bank System, Inc. Cullen/Frost Bankers, Inc. First Financial Bankshares, Inc. ^ FNB Corp. PacWest Bancorp Westamerica Bancorporation ^ Commercial Services & Supplies (4.9%) Copart, Inc. * Healthcare Services Group, Inc. ^ Ritchie Bros. Auctioneers, Inc. Rollins, Inc. Team, Inc. * UniFirst Corp. United Stationers, Inc. ^ Communications Equipment (0.7%) NETGEAR, Inc. *^ Construction Materials (0.3%) Eagle Materials, Inc. Containers & Packaging (2.8%) AptarGroup, Inc. ^ Silgan Holdings, Inc. Distributors (1.2%) Pool Corp. ^ Electrical Equipment (0.4%) Franklin Electric Co., Inc. Thermon Group Holdings, Inc. *^ Electronic Equipment, Instruments & Components (2.0%) Badger Meter, Inc. ^ FEI Co. ^ Littelfuse, Inc. Trimble Navigation Ltd. * Energy Equipment & Services (3.6%) CARBO Ceramics, Inc. ^ Natural Gas Services Group, Inc. *^ Oceaneering International, Inc. Pason Systems, Inc. ^ ShawCor Ltd. Food & Staples Retailing (1.8%) Harris Teeter Supermarkets, Inc. ^ North West Co., Inc. Food Products (2.2%) B&G Foods, Inc. Darling International, Inc. * Flowers Foods, Inc. J & J Snack Foods Corp. ^ Lancaster Colony Corp. Gas Utilities (1.6%) New Jersey Resources Corp. Northwest Natural Gas Co. Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. WGL Holdings, Inc. Health Care Equipment & Supplies (6.3%) Abaxis, Inc. ^ DENTSPLY International, Inc. Haemonetics Corp. *^ IDEXX Laboratories, Inc. * Meridian Bioscience, Inc. ^ Sirona Dental Systems,Inc. * West Pharmaceutical Services, Inc. ^ Health Care Providers & Services (3.9%) AmSurg Corp. *^ Henry Schein, Inc. * Landauer, Inc. MWI Veterinary Supply,Inc. *^ Owens & Minor, Inc. Patterson Cos., Inc. Hotels, Restaurants & Leisure (2.6%) Bally Technologies, Inc. *^ Brinker International, Inc. Cheesecake Factory, Inc. Papa John's International, Inc. * Household Durables (0.3%) Leggett & Platt, Inc. Household Products (2.5%) Church & Dwight Co., Inc. Industrial Conglomerates (0.8%) Raven Industries, Inc. ^ Insurance (1.5%) HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. RLI Corp. ^ Safety Insurance Group, Inc. ^ IT Services (1.6%) Jack Henry & Associates, Inc. Sapient Corp. * Syntel, Inc. Leisure Equipment & Products (1.6%) Polaris Industries, Inc. Life Sciences Tools & Services (1.7%) ICON PLC *^ PAREXEL International Corp. * Techne Corp. Machinery (10.6%) CLARCOR, Inc. ^ Donaldson Co., Inc. Douglas Dynamics, Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Lindsay Corp. ^ Middleby Corp. * Nordson Corp. Tennant Co. Toro Co. Valmont Industries, Inc. Wabtec Corp. ^ Metals & Mining (2.9%) Alamos Gold, Inc. Compass Minerals International, Inc. ^ Endeavour Silver Corp. * Multi-Utilities (0.3%) NorthWestern Corp. Office Electronics (1.0%) Zebra Technologies Corp. Class A *^ Oil, Gas & Consumable Fuels (3.0%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Gulfport Energy Corp. * Kodiak Oil & Gas Corp. * Laredo Petroleum Holdings, Inc. * Oasis Petroleum, Inc. * Painted Pony Petroleum Ltd. * Paper & Forest Products (0.5%) Stella-Jones, Inc. Stella-Jones, Inc. b Professional Services (0.5%) Exponent, Inc. ^ Real Estate Management & Development (1.5%) Altisource Asset Management Corp. *^ Altisource Portfolio Solutions SA*^ Road & Rail (0.2%) Genesee & Wyoming, Inc. Class A * Semiconductors & Semiconductor Equipment (1.7%) Hittite Microwave Corp. *^ Power Integrations, Inc. ^ Volterra Semiconductor Corp. * Software (7.2%) Advent Software, Inc. * Blackbaud, Inc. Computer Modelling Group Ltd. ^ Constellation Software, Inc. FactSet Research Systems, Inc. Manhattan Associates,Inc. *^ MICROS Systems, Inc. * Monotype Imaging Holdings, Inc. Solera Holdings, Inc. ^ Tyler Technologies, Inc. * Specialty Retail (3.3%) Hibbett Sports, Inc. *^ Leon's Furniture Ltd. Sally Beauty Holdings, Inc. * Tractor Supply Co. Textiles, Apparel & Luxury Goods (0.6%) Wolverine World Wide, Inc. Thrifts & Mortgage Finance (2.8%) Brookline Bancorp, Inc. ^ Home Loan Servicing Solutions Ltd. ^ Ocwen Financial Corp. * Oritani Financial Corp. ViewPoint Financial Group, Inc. Trading Companies & Distributors (2.4%) Applied Industrial Technologies, Inc. ^ Beacon Roofing Supply, Inc. * MSC Industrial Direct Co., Inc. Class A Watsco, Inc. Water Utilities (0.6%) American States Water Co. Aqua America, Inc. Total Common Stocks (Cost $6,984,513) Short-Term Investments (3.5%) State Street Institutional Treasury Money Market Fund Institutional Class State Street Institutional Treasury Plus Fund Institutional Class Total Short-Term Investments (Cost $442,251) Total Investments## (99.8%) (Cost $7,426,764) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsGlobal Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.9%) Australia (0.7%) Iluka Resources Ltd. 27 Canada (5.4%) Agrium, Inc. 24 Cenovus Energy, Inc. 23 Dollarama, Inc. 47 Enbridge, Inc. 23 Home Capital Group, Inc. 37 New Gold, Inc. * 28 Silver Wheaton Corp. 31 China (3.8%) China Liansu Group Holdings Ltd. 31 China Mobile Ltd. 50 Haier Electronics Group Co. Ltd. * 39 Industrial & Commercial Bank of China Ltd., H Shares 27 France (3.8%) Arkema SA* 43 Pernod-Ricard SA 30 Schneider Electric SA 40 Sodexo 37 Germany (4.8%) Continental AG 51 Deutsche Boerse AG 45 Linde AG 51 Volkswagen AG, Preference Shares 41 India (1.0%) ICICI Bank Ltd. ADR 40 Indonesia (2.3%) Indofood Sukses Makmur Tbk PT 45 PT Bank Mandiri (Persero) Tbk 44 89 Israel (1.2%) Bezeq Israeli Telecommunication Corp. Ltd. 18 Check Point Software Technologies Ltd. * 30 48 Japan (2.3%) FANUC Corp. 29 SUGI HOLDINGS Co. Ltd. 27 TOYOTA MOTOR Corp. 35 91 Korea (1.8%) Samsung Electronics Co. Ltd. 53 71 Netherlands (4.2%) ASML Holding NV 36 Koninklijke Ahold NV 35 Sensata Technologies Holding NV * 30 Unilever NV 63 Nigeria (0.7%) Afren PLC * 26 Norway (1.5%) DnB ASA 58 Russia (0.9%) Sberbank of Russia ADR 37 Singapore (0.9%) United Overseas Bank Ltd. 37 Sweden (3.0%) Autoliv, Inc. 34 Elekta AB, B Shares 42 Telefonaktiebolaget LM Ericsson, B Shares 41 Switzerland (7.5%) Givaudan SA * 33 42 Nestle SA 43 Novartis AG 32 Partners Group Holding AG 41 Roche Holding AG 49 SGS SA 21 47 Sika AG 16 39 United Kingdom (7.6%) Aon PLC 41 BG Group PLC ADR 29 BHP Billiton PLC 33 Experian PLC 31 Petrofac Ltd. 36 Rio Tinto PLC 28 SABMiller PLC 49 Subsea 7 SA 27 Tullow Oil PLC 22 United States (45.5%) Actuant Corp. Class A 44 Altera Corp. 44 American Tower Corp. 38 AMETEK, Inc. 49 Apple, Inc. 72 BlackRock, Inc. 55 Capital One Financial Corp. 62 Cardinal Health, Inc. 50 Charles Schwab Corp. 21 Comcast Corp. Class A Special 39 Covidien PLC 47 CVS Caremark Corp. 65 Deere & Co. 38 EMC Corp. * 59 EOG Resources, Inc. 39 Exxon Mobil Corp. 35 Global Payments, Inc. 30 Google, Inc. Class A * 55 48 Graco, Inc. 43 Henry Schein, Inc. * 41 IBM Corp. 27 Johnson & Johnson 32 JPMorgan Chase & Co. 44 Mattel, Inc. 45 Mead Johnson Nutrition Co. 30 Motorola Solutions, Inc. 20 National Oilwell Varco, Inc. 34 Nordson Corp. 44 Oracle Corp. 42 Pall Corp. 54 Rockwood Holdings, Inc. 29 SanDisk Corp. * 72 Schlumberger Ltd. 33 Sealed Air Corp. 49 Sirona Dental Systems, Inc. * 51 Target Corp. 39 UnitedHealth Group, Inc. 43 Visa, Inc. Class A 49 Wabtec Corp. 50 Waters Corp. * 20 Wells Fargo & Co. 53 Total Common Stocks (Cost $3,524) Short-Term Investments (1.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $41) 41 Total Investments## (99.9%) (Cost $3,565) Cash, receivables and other assets, less liabilities (0.1%) 3 Total Net Assets (100.0%) $ 3,915 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Machinery $ 7.7% Commercial Banks 7.6% Chemicals 5.8% Computers & Peripherals 5.2% Oil, Gas & Consumable Fuels 5.0% Food Products 4.6% Semiconductors & Semiconductor Equipment 3.9% Metals & Mining 3.7% Health Care Equipment & Supplies 3.6% Health Care Providers & Services 3.4% Energy Equipment & Services 3.3% Food & Staples Retailing 3.3% Electrical Equipment 3.1% Capital Markets 3.0% Pharmaceuticals 2.9% IT Services 2.8% Diversified Financial Services 89 2.2% Multiline Retail 86 2.2% Auto Components 85 2.2% Beverages 79 2.1% Professional Services 77 2.0% Automobiles 76 1.9% Software 72 1.8% Consumer Finance 62 1.6% Communications Equipment 61 1.5% Wireless Telecommunication Services 50 1.3% Containers & Packaging 49 1.3% Internet Software & Services 48 1.2% Leisure Equipment & Products 45 1.1% Insurance 41 1.0% Household Durables 39 1.0% Media 39 1.0% Real Estate Investment Trusts 38 1.0% Hotels, Restaurants & Leisure 37 0.9% Thrifts & Mortgage Finance 37 0.9% Building Products 31 0.8% Life Sciences Tools & Services 20 0.5% Diversified Telecommunication Services 18 0.5% Short-Term Investments and Other Assets-Net 44 1.1% $ 100.0% MAY 31, 2013 Schedule of InvestmentsGlobal Thematic Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (103.8%) Brazil (1.1%) Randon Participacoes SA, Preference Shares Canada (1.0%) Potash Corp. of Saskatchewan, Inc. China (5.0%) First Pacific Co. Ltd. First Tractor Co. Ltd., H Shares * Tsingtao Brewery Co. Ltd., H Shares Hong Kong (4.2%) Chow Tai Fook Jewellery Group Ltd. SA SA International Holdings Ltd. Indonesia (4.9%) Astra International Tbk PT Global Mediacom Tbk PT Kalbe Farma Tbk PT Israel (4.4%) Check Point Software Technologies Ltd. * Israel Chemicals Ltd. Japan (14.4%) FANUC Corp. Kubota Corp. ADR Nikon Corp. Nissan Motor Co. Ltd. TOYOTA MOTOR Corp. Korea (3.2%) Samsung Electronics Co. Ltd. GDR Netherlands (3.1%) Koninklijke Philips NV Unilever NV Philippines (1.4%) Universal Robina Corp. Singapore (2.0%) Ascott Residence Trust South Africa (3.0%) MTN Group Ltd. Spain (2.3%) Mediaset Espana Comunicacion SA * Switzerland (4.6%) Novartis AG ADR Roche Holding AG ADR Thailand (1.0%) Glow Energy PCL United Kingdom (4.8%) Aon PLC AstraZeneca PLC ADR Derwent London PLC United States (43.4%) American International Group, Inc. * BlackRock, Inc. Boeing Co. Deere & Co. Franklin Resources, Inc. General Dynamics Corp. Google, Inc. Class A * Honeywell International, Inc. KKR & Co. LP Lazard Ltd. Class A Lindsay Corp. Philip Morris International, Inc. Range Resources Corp. SanDisk Corp. * Southwestern Energy Co. * Valmont Industries, Inc. Wynn Resorts Ltd. Total Common Stocks (Cost $47,612) Short-Term Investments (0.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $245) Total Investments## (104.3%) (Cost $47,857) Liabilities, less cash, receivables and other assets [(4.3%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL THEMATIC OPPORTUNITIES FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Machinery $ 14.3% Capital Markets 9.5% Pharmaceuticals 8.3% Aerospace & Defense 7.4% Automobiles 6.8% Insurance 5.3% Oil, Gas & Consumable Fuels 5.2% Leisure Equipment & Products 4.3% Specialty Retail 4.2% Media 3.9% Internet Software & Services 3.4% Food Products 3.4% Chemicals 3.2% Semiconductors & Semiconductor Equipment 3.2% Wireless Telecommunication Services 3.0% Real Estate Investment Trusts 3.0% Computers & Peripherals 2.8% Beverages 2.4% Hotels, Restaurants & Leisure 2.4% Software 2.2% Tobacco 2.1% Diversified Financial Services 1.4% Industrial Conglomerates 1.1% Independent Power Producers & Energy Traders 1.0% Short-Term Investments and Other Assets-Net (3.8)% $ 100.0% MAY 31, 2013 Schedule of InvestmentsGuardian Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.2%) Auto Components (2.2%) BorgWarner, Inc. * Beverages (6.0%) Anheuser-Busch InBev NV ADR Coca-Cola Co. 76,846 Biotechnology (1.0%) Biogen Idec, Inc. * Capital Markets (4.1%) BlackRock, Inc. Lazard Ltd. Class A Chemicals (2.0%) Ecolab, Inc. Consumer Finance (4.5%) American Express Co. Diversified Financial Services (5.5%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (2.3%) National Instruments Corp. Energy Equipment & Services (5.5%) Cameron International Corp. * Schlumberger Ltd. Food Products (1.5%) McCormick & Co., Inc. Health Care Equipment & Supplies (2.8%) Covidien PLC Household Durables (4.1%) Newell Rubbermaid, Inc. Household Products (3.0%) Procter & Gamble Co. Industrial Conglomerates (8.5%) 3M Co. Danaher Corp. Industrial Gases (1.9%) Praxair, Inc. Insurance (8.2%) Berkshire Hathaway, Inc. Class B * Progressive Corp. Internet Software & Services (3.0%) Google, Inc. Class A * IT Services (1.4%) MasterCard, Inc. Class A Leisure Equipment & Products (2.2%) Polaris Industries, Inc. Machinery (1.8%) Pall Corp. Media (2.3%) Scripps Networks Interactive, Inc. Class A Multiline Retail (2.1%) Target Corp. Oil, Gas & Consumable Fuels (3.4%) BG Group PLC Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (1.8%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (9.6%) Altera Corp. Texas Instruments, Inc. Software (2.6%) Intuit, Inc. Trading Companies & Distributors (2.0%) W.W. Grainger, Inc. Total Common Stocks (Cost $901,815) Short-Term Investments (1.1%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $14,649) Total Investments## (99.3%) (Cost $916,464) Cash, receivables and other assets, less liabilities (0.7%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsInternational Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.5%) Australia (1.8%) Brambles Ltd. CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Austria (0.5%) Andritz AG Belgium (1.0%) Colruyt SA Brazil (0.5%) SLC Agricola SA Ñ Canada (6.8%) Agrium, Inc. Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Ñ Dollarama, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * Silver Wheaton Corp. China (2.9%) China Liansu Group Holdings Ltd. Ñ China Mobile Ltd. ADR Industrial & Commercial Bank of China Ltd., H Shares Denmark (2.0%) Sydbank A/S *Ñ Tryg A/S France (8.0%) Arkema SA * Eutelsat Communications SA Pernod-Ricard SA Publicis Groupe SA Rexel SA Sanofi Sodexo Germany (8.9%) Brenntag AG Continental AG Deutsche Boerse AG Fresenius Medical Care AG & Co. Gerresheimer AG Linde AG SAP AG ADR Volkswagen AG, Preference Shares Indonesia (0.6%) PT Bank Mandiri (Persero) Tbk Ireland (0.8%) DCC PLC Israel (2.3%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (12.7%) FANUC Corp. KANSAI PAINT Co. Ltd. Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. Pola Orbis Holdings, Inc. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. Ñ TOYOTA MOTOR Corp. Korea (1.8%) Samsung Electronics Co. Ltd. Netherlands (5.9%) Akzo Nobel NV ASML Holding NV Koninklijke Ahold NV Nutreco NV Unilever NV Nigeria (0.6%) Afren PLC * Norway (2.8%) DnB ASA Norwegian Property ASA Ñ ProSafe SEÑ Russia (1.4%) NovaTek OAO GDR Sberbank of Russia ADR Singapore (2.0%) Jardine Matheson Holdings Ltd. United Overseas Bank Ltd. Sweden (3.4%) Autoliv, Inc. Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (13.2%) Bucher Industries AG Ñ Givaudan SA * Kaba Holding AG * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Turkey (0.4%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (14.6%) Amlin PLC Ñ BG Group PLC BHP Billiton PLC Bunzl PLC Diploma PLC Ñ Experian PLC ICAP PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC Rio Tinto PLC RPS Group PLC Ñ SABMiller PLC Subsea 7 SA Synergy Health PLC Ñ Tullow Oil PLC Willis Group Holdings PLC United States (0.6%) Taminco Corp. * Total Common Stocks (Cost $830,864) Short-Term Investments (3.2%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $31,137) Total Investments## (98.7%) (Cost $862,001) Cash, receivables and other assets, less liabilities (1.3%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 9.0% Machinery 6.0% Commercial Banks 5.9% Food & Staples Retailing 4.3% Food Products 4.2% Trading Companies & Distributors 4.2% Pharmaceuticals 4.0% Metals & Mining 3.9% Media 3.9% Software 3.5% Insurance 3.2% Energy Equipment & Services 3.1% Oil, Gas & Consumable Fuels 3.0% Commercial Services & Supplies 2.9% Automobiles 2.8% Semiconductors & Semiconductor Equipment 2.7% Health Care Equipment & Supplies 2.1% Professional Services 2.1% Industrial Conglomerates 2.0% Wireless Telecommunication Services 2.0% Auto Components 1.9% Electronic Equipment, Instruments & Components 1.8% Capital Markets 1.7% Hotels, Restaurants & Leisure 1.6% Beverages 1.5% Health Care Providers & Services 1.4% Real Estate Investment Trusts 1.3% Multiline Retail 1.2% Diversified Financial Services 1.2% Household Products 1.2% Life Sciences Tools & Services 1.1% Communications Equipment 1.0% Diversified Telecommunication Services 1.0% Building Products 0.8% Thrifts & Mortgage Finance 0.7% Personal Products 0.5% Biotechnology 0.4% Real Estate Management & Development 0.4% Short-Term Investments and Other Assets-Net 4.5% $ 100.0% MAY 31, 2013 Schedule of InvestmentsInternational Large Cap Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.5%) Australia (2.1%) Brambles Ltd. CSL Ltd. Iluka Resources Ltd. Austria (0.7%) Andritz AG Belgium (1.3%) Colruyt SA Canada (4.8%) Agrium, Inc. Bank of Nova Scotia Cenovus Energy, Inc. Dollarama, Inc. New Gold, Inc. * Silver Wheaton Corp. China (2.4%) China Mobile Ltd. ADR Industrial & Commercial Bank of China Ltd., H Shares Denmark (2.3%) Jyske Bank A/S * Tryg A/S France (10.8%) Arkema SA* Eutelsat Communications SA Pernod-Ricard SA Publicis Groupe SA Rexel SA Sanofi Schneider Electric SA Sodexo Germany (8.8%) Brenntag AG Continental AG Deutsche Boerse AG Fresenius Medical Care AG & Co. Linde AG SAP AG ADR Volkswagen AG, Preference Shares Indonesia (0.6%) PT Bank Mandiri (Persero) Tbk Israel (2.9%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (12.1%) FANUC Corp. KANSAI PAINT Co. Ltd. KEYENCE Corp. LAWSON, Inc. MIRACA HOLDINGS, Inc. SANTEN PHARMACEUTICAL Co. Ltd. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. TOYOTA MOTOR Corp. Korea (2.3%) Samsung Electronics Co. Ltd. Netherlands (6.0%) Akzo Nobel NV ASML Holding NV Koninklijke Ahold NV Unilever NV Nigeria (0.8%) Afren PLC * Norway (1.4%) DnB ASA Russia (1.4%) NovaTek OAO GDR Sberbank of Russia ADR Singapore (2.0%) Jardine Matheson Holdings Ltd. United Overseas Bank Ltd. Sweden (4.4%) Autoliv, Inc. Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (15.3%) Credit Suisse Group AG * Givaudan SA * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG United Arab Emirates (0.4%) Dragon Oil PLC United Kingdom (14.7%) Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Experian PLC ICAP PLC Petrofac Ltd. Reed Elsevier PLC Rio Tinto PLC SABMiller PLC Subsea 7 SA Tullow Oil PLC Willis Group Holdings PLC Total Common Stocks (Cost $197,176) Short-Term Investments (2.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $5,726) Total Investments## (100.0%) (Cost $202,902) Cash, receivables and other assets, less liabilities (0.0%) 58 Total Net Assets (100.0%) $ See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL LARGE CAP FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 10.6% Commercial Banks 7.3% Machinery 6.2% Pharmaceuticals 6.2% Trading Companies & Distributors 4.7% Food & Staples Retailing 4.3% Oil, Gas & Consumable Fuels 4.1% Metals & Mining 3.8% Media 3.6% Insurance 3.6% Food Products 3.4% Professional Services 3.3% Semiconductors & Semiconductor Equipment 3.2% Automobiles 3.1% Capital Markets 2.7% Software 2.7% Energy Equipment & Services 2.6% Wireless Telecommunication Services 2.4% Auto Components 2.1% Beverages 2.0% Electronic Equipment, Instruments & Components 1.7% Hotels, Restaurants & Leisure 1.7% Diversified Financial Services 1.6% Electrical Equipment 1.6% Health Care Equipment & Supplies 1.4% Communications Equipment 1.3% Diversified Telecommunication Services 1.3% Industrial Conglomerates 1.2% Multiline Retail 1.2% Health Care Providers & Services 1.2% Commercial Services & Supplies 1.0% Biotechnology 0.4% Short-Term Investments and Other Assets-Net 2.5% $ 100.0% MAY 31, 2013 Schedule of InvestmentsIntrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.4%) Aerospace & Defense (5.1%) Aerovironment, Inc. * Spirit Aerosystems Holdings, Inc. Class A * Teledyne Technologies, Inc. * Textron, Inc. Auto Components (0.9%) Dana Holding Corp. Chemicals (2.4%) Chemtura Corp. * Cytec Industries, Inc. Commercial Banks (11.1%) BankUnited, Inc. City National Corp. Comerica, Inc. First Niagara Financial Group, Inc. Huntington Bancshares, Inc. TCF Financial Corp. Texas Capital Bancshares, Inc. * Umpqua Holdings Corp. Commercial Services & Supplies (4.6%) Avery Dennison Corp. Clean Harbors, Inc. * Covanta Holding Corp. Communications Equipment (6.2%) Arris Group, Inc. * Brocade Communications Systems, Inc. * Ciena Corp. * Infinera Corp. * Sierra Wireless, Inc. * Computers & Peripherals (0.3%) Quantum Corp. * Construction & Engineering (2.0%) KBR, Inc. Containers & Packaging (3.6%) Crown Holdings, Inc. * Sealed Air Corp. Electrical Equipment (0.6%) II-VI, Inc. * Electronic Equipment, Instruments & Components (3.2%) CTS Corp. Dolby Laboratories, Inc. Class A Itron, Inc. * Mercury Systems, Inc. * Energy Equipment & Services (2.6%) ION Geophysical Corp. * TETRA Technologies, Inc. * Health Care Equipment & Supplies (1.5%) Accuray, Inc. * Given Imaging Ltd. * Symmetry Medical, Inc. * Health Care Providers & Services (0.8%) Chemed Corp. Health Care Technology (1.6%) Allscripts Healthcare Solutions, Inc. * Hotels, Restaurants & Leisure (1.9%) Scientific Games Corp. Class A * Wendy's Co. Independent Power Producers & Energy Traders (3.3%) Dynegy, Inc. * NRG Energy, Inc. Ormat Technologies, Inc. Internet Software & Services (3.1%) Bankrate, Inc. * Digital River, Inc. * Keynote Systems, Inc. Velti PLC * IT Services (9.4%) Acxiom Corp. * Convergys Corp. CoreLogic, Inc. * DST Systems, Inc. Lender Processing Services, Inc. VeriFone Systems, Inc. * Life Sciences Tools & Services (3.5%) Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International, Inc. * Machinery (5.6%) ESCO Technologies, Inc. ITT Corp. Manitowoc Co., Inc. Meritor, Inc. * Twin Disc, Inc. Marine (0.6%) Danaos Corp. * Professional Services (0.9%) FTI Consulting, Inc. * Road & Rail (1.5%) Ryder System, Inc. Semiconductors & Semiconductor Equipment (6.4%) Alliance Semiconductor Corp. * 44 Ceva, Inc. * FormFactor, Inc. * Freescale Semiconductor Ltd. * Ikanos Communications, Inc. * Mellanox Technologies Ltd. * Rambus, Inc. * Spansion, Inc. Class A * Ultratech, Inc. * Software (7.7%) Accelrys, Inc. * Cadence Design Systems, Inc. * Comverse, Inc. * Rovi Corp. * SeaChange International, Inc. * TIBCO Software, Inc. * Verint Systems, Inc. * Specialty Retail (5.0%) Express, Inc. * OfficeMax, Inc. PEP Boys-Manny Moe & Jack * RadioShack Corp. * Total Common Stocks (Cost $145,155) Short-Term Investments (5.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $9,898) Total Investments## (100.4%) (Cost $155,053) Liabilities, less cash, receivables and other assets [(0.4%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsLarge Cap Disciplined Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.8%) Aerospace & Defense (4.2%) Boeing Co. Precision Castparts Corp. Air Freight & Logistics (1.6%) FedEx Corp. Beverages (4.7%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Biotechnology (5.5%) Biogen Idec, Inc. * Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * Chemicals (5.3%) Agrium, Inc. Monsanto Co. Sherwin-Williams Co. Commercial Services & Supplies (1.5%) ADT Corp. * Communications Equipment (1.7%) QUALCOMM, Inc. Computers & Peripherals (8.1%) Apple, Inc. EMC Corp. * SanDisk Corp. * Diversified Telecommunication Services (3.1%) Verizon Communications, Inc. Electrical Equipment (2.2%) Eaton Corp. PLC Food & Staples Retailing (2.7%) CVS Caremark Corp. Whole Foods Market, Inc. Food Products (3.1%) Kraft Foods Group, Inc. Unilever NV Health Care Equipment & Supplies (1.6%) Edwards LifesciencesCorp. * Hotels, Restaurants & Leisure (3.7%) Chipotle Mexican Grill, Inc. * Starbucks Corp. Household Products (2.3%) Procter & Gamble Co. Industrial Conglomerates (2.9%) Danaher Corp. General Electric Co. Insurance (2.5%) American International Group, Inc. * Aon PLC Internet & Catalog Retail (2.4%) Amazon.com, Inc. * Internet Software & Services (5.8%) Equinix, Inc. * Facebook, Inc. Class A * Google, Inc. Class A * IT Services (5.0%) Alliance Data Systems Corp. * Automatic Data Processing, Inc. IBM Corp. Life Sciences Tools & Services (1.1%) Illumina, Inc. * Media (1.3%) Discovery Communications, Inc. Class A * Metals & Mining (0.9%) Nucor Corp. Multiline Retail (1.6%) Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels (4.6%) Kinder Morgan, Inc. Range Resources Corp. Pharmaceuticals (5.6%) Bristol-Myers Squibb Co. Johnson & Johnson Pfizer, Inc. Road & Rail (2.0%) Union Pacific Corp. Semiconductors & Semiconductor Equipment (2.3%) ASML Holding NV Software (2.4%) Microsoft Corp. Specialty Retail (1.0%) O'Reilly Automotive, Inc. * Tobacco (1.4%) Philip Morris International, Inc. Wireless Telecommunication Services (1.7%) Crown Castle International Corp. * Total Common Stocks (Cost $426,255) Short-Term Investments (4.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $21,260) Total Investments## (99.8%) (Cost $447,515) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsLarge Cap Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.2%) Aerospace & Defense (3.6%) General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. Airlines (3.0%) United Continental Holdings, Inc. * US Airways Group, Inc. * Auto Components (0.0%) BorgWarner, Inc. * Automobiles (1.8%) Honda Motor Co. Ltd. ADR Beverages (1.3%) Coca-Cola Co. Capital Markets (2.4%) Goldman Sachs Group, Inc. Invesco Ltd. Morgan Stanley Chemicals (7.5%) Air Products & Chemicals, Inc. Dow Chemical Co. LyondellBasell Industries NV Class A Monsanto Co. Mosaic Co. WR Grace & Co. * Commercial Banks (7.4%) Mitsubishi UFJ Financial Group, Inc. ADR PNC Financial Services Group, Inc. Regions Financial Corp. Sumitomo Mitsui Financial Group, Inc. ADR Wells Fargo & Co. Communications Equipment (2.6%) Cisco Systems, Inc. Computers & Peripherals (1.4%) NetApp, Inc. * SanDisk Corp. * Diversified Financial Services (9.0%) Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services (0.5%) Verizon Communications, Inc. Electric Utilities (2.1%) PPL Corp. Southern Co. Electrical Equipment (0.4%) Eaton Corp. PLC Energy Equipment & Services (2.1%) Halliburton Co. Weatherford International Ltd. * Food & Staples Retailing (0.5%) Wal-Mart Stores, Inc. Food Products (3.2%) Archer-Daniels-Midland Co. H.J. Heinz Co. Health Care Equipment & Supplies (2.4%) Boston Scientific Corp. * C.R. Bard, Inc. Zimmer Holdings, Inc. Health Care Providers & Services (4.7%) Aetna, Inc. Cigna Corp. Laboratory Corporation of America Holdings * UnitedHealth Group, Inc. Hotels, Restaurants & Leisure (1.5%) Carnival Corp. Household Products (1.2%) Procter & Gamble Co. Insurance (6.2%) American International Group, Inc. * Lincoln National Corp. Reinsurance Group of America, Inc. Internet Software & Services (1.5%) Yahoo! Inc. * IT Services (0.6%) Global Payments, Inc. Machinery (3.9%) Cummins, Inc. Kubota Corp. ADR Makita Corp. ADR Parker Hannifin Corp. Media (1.0%) Comcast Corp. Class A Multiline Retail (1.7%) Target Corp. Oil, Gas & Consumable Fuels (12.7%) Exxon Mobil Corp. Occidental Petroleum Corp. Range Resources Corp. Southwestern Energy Co. * Spectra Energy Corp. Pharmaceuticals (3.4%) Johnson & Johnson Merck & Co., Inc. Professional Services (0.3%) Dun & Bradstreet Corp. Road & Rail (2.1%) CSX Corp. Norfolk Southern Corp. Semiconductors & Semiconductor Equipment (1.3%) Altera Corp. Broadcom Corp. Class A Software (1.1%) CA, Inc. Microsoft Corp. Specialty Retail (1.8%) Best Buy Co., Inc. Staples, Inc. Total Common Stocks (Cost $1,376,744) Exchange Traded Funds (1.0%) ProShares UltraPro Short S&P 500 * (Cost $17,420) Short-Term Investments (2.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $40,519) Total Investments## (99.7%) (Cost $1,434,683) Cash, receivables and other assets, less liabilities (0.3%) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsMid Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.3%) Aerospace & Defense (1.2%) BE Aerospace, Inc. * Beverages (1.6%) Beam, Inc. Monster Beverage Corp. * Biotechnology (4.1%) Alexion Pharmaceuticals, Inc. * ARIAD Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Medivation, Inc. * Onyx Pharmaceuticals,Inc. * Building Products (1.2%) Fortune Brands Home & Security, Inc. Capital Markets (2.7%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (2.3%) Airgas, Inc. Ashland, Inc. Commercial Banks (0.4%) SVB Financial Group * Commercial Services & Supplies (1.9%) Stericycle, Inc. * Containers & Packaging (1.0%) Packaging Corp. of America Distributors (0.7%) LKQ Corp. * Diversified Financial Services (1.4%) IntercontinentalExchange, Inc. * Electrical Equipment (4.0%) AMETEK, Inc. Generac Holdings, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (2.0%) Amphenol Corp. Class A Trimble Navigation Ltd. * Energy Equipment & Services (2.1%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Food & Staples Retailing (2.0%) PriceSmart, Inc. Whole Foods Market, Inc. Food Products (1.3%) Green Mountain Coffee Roasters, Inc. * J.M. Smucker Co. Health Care Equipment & Supplies (1.0%) Cooper Cos., Inc. Health Care Providers & Services (3.5%) Catamaran Corp. * Community Health Systems, Inc. DaVita HealthCare Partners, Inc. * Team Health Holdings,Inc. * Health Care Technology (1.8%) Cerner Corp. * Hotels, Restaurants & Leisure (2.7%) Buffalo Wild Wings, Inc. * Panera Bread Co. Class A * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.1%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.5%) Expedia, Inc. IT Services (1.3%) Alliance Data Systems Corp. * Life Sciences Tools & Services (1.8%) ICON PLC * Illumina, Inc. * Machinery (1.6%) Chart Industries, Inc. * Pall Corp. Media (2.2%) AMC Networks, Inc.Class A * Discovery Communications, Inc. Class A * Multiline Retail (1.1%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (4.0%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Gulfport Energy Corp. * Oasis Petroleum, Inc. * Pharmaceuticals (1.8%) Actavis, Inc. * Perrigo Co. Professional Services (3.1%) Advisory Board Co. * Towers Watson & Co.Class A Verisk Analytics, Inc.Class A * Real Estate Management & Development (1.3%) Jones Lang LaSalle, Inc. Road & Rail (4.2%) Canadian Pacific Railway Ltd. Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.5%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (9.0%) ANSYS, Inc. * Aspen Technology, Inc. * Citrix Systems, Inc. * Concur Technologies, Inc. * Electronic Arts, Inc. * Informatica Corp. * NetSuite, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Splunk, Inc. * Synopsys, Inc. * TIBCO Software, Inc. * Ultimate Software Group, Inc. * Specialty Retail (9.7%) Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A GameStop Corp. Class A O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. * Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (4.5%) Fifth & Pacific Cos., Inc. * Hanesbrands, Inc. Lululemon Athletica, Inc. * Michael Kors Holdings Ltd. * PVH Corp. Under Armour, Inc.Class A * Thrifts & Mortgage Finance (1.1%) Ocwen Financial Corp. * Trading Companies & Distributors (2.2%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (3.4%) Crown Castle International Corp. * SBA Communications Corp. Class A * Total Common Stocks (Cost $513,390) Exchange Traded Funds (0.7%) iShares Russell Midcap Growth Index Fund (Cost $5,435) Short-Term Investments (3.5%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $26,715) Total Investments## (100.5%) (Cost $545,540) Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsMid Cap Intrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.0%) Aerospace & Defense (6.2%) General Dynamics Corp. Rockwell Collins, Inc. Spirit Aerosystems Holdings, Inc. Class A * Auto Components (1.4%) Lear Corp. Capital Markets (2.9%) State Street Corp. Chemicals (2.5%) Agrium, Inc. Ashland, Inc. Commercial Banks (6.1%) BankUnited, Inc. BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. Commercial Services & Supplies (8.5%) Avery Dennison Corp. Brink's Co. Covanta Holding Corp. Republic Services, Inc. Tyco International Ltd. Construction & Engineering (2.6%) KBR, Inc. Electric Utilities (4.0%) NV Energy, Inc. Pinnacle West Capital Corp. Electronic Equipment, Instruments & Components (3.5%) Dolby Laboratories, Inc. Class A Flextronics InternationalLtd. * Energy Equipment & Services (1.8%) Cameron International Corp. * Food & Staples Retailing (5.8%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (4.6%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (4.2%) Cardinal Health, Inc. Omnicare, Inc. Health Care Technology (0.1%) Allscripts Healthcare Solutions, Inc. * 46 Hotels, Restaurants & Leisure (1.2%) Wyndham Worldwide Corp. Independent Power Producers & EnergyTraders (1.8%) AES Corp. IT Services (8.2%) Amdocs Ltd. Fidelity National Information Services, Inc. VeriFone Systems, Inc. * Western Union Co. Machinery (2.4%) ITT Corp. Multi-Utilities (2.0%) CenterPoint Energy, Inc. Multiline Retail (1.9%) Kohl's Corp. Oil, Gas & Consumable Fuels (3.5%) Devon Energy Corp. Energy Transfer Partners L.P. Southwestern Energy Co. * Real Estate Investment Trusts (4.4%) Corrections Corporation of America Starwood Property Trust, Inc. Software (7.3%) BMC Software, Inc. * Check Point Software Technologies Ltd. * Nuance Communications, Inc. * Symantec Corp. * Specialty Retail (7.2%) Best Buy Co., Inc. Express, Inc. * Staples, Inc. Thrifts & Mortgage Finance (1.9%) People's United Financial, Inc. Total Common Stocks (Cost $52,144) Short-Term Investments (5.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $3,644) Total Investments## (101.4%) (Cost $55,788) Liabilities, less cash, receivables and other assets [(1.4%)] Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2013 Schedule of InvestmentsMulti-Cap Opportunities Fund (Unaudited) Number of
